                                                 Case 2:19-cv-00323-PMW Document 1 Filed 05/09/19 Page 1 of 1
.IS 44 (Rev 08/18)                                                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the fding and service of pleadin&s or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States m September 1974, 1s required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SHE INSTRUCTIONS ON NEXT PAGt: OF THIS FORM)

I. (a) PLAINTIFFS                                                                                                                                               DEFENDANTS
STEVEN CONNER                                                                                                                                                GENEVA ROCK PRODUCTS, INC., and BRIAN RICHMANN

        (b) County of Residence of First Listed Plaintiff                                       Salt Lake County                                                County of Residence of First Listed Defendant                                         Salt Lake County
                                                 (1',XCEPT IN US. PLAINTIFF CASES)                                                                                                                        (IN US. Pl.41NTIFF CASES ONLY)
                                                                                                                                                                NOTE:           IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                                THE TRACT OF LAND INVOLVED.


      ( C) Attorneys (Firm Nam?, Addres.~ fnd 1'elephone Number)                                                                                                 Attorneys (/(Known)
    Berrett & Associates 4v5 So JVJain Ste 1050 SLC, UT 84111
    Zachary C. Myers & Barbara K.Berrett                                                                                                                      unknown


II. BASIS OF JURISDICTION (Place an "X" mone Box Only)                                                                                     Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                                       "X" m One Boxfor !'laml1tf
                                                                                                                                                          (For Diver.Hf)' Cases Only)                                                                     and One Box fiir IJefendan1)
0       I   U.S. Government                                 ~ 3     Federal Question                                                                                                             PTF         DEF                                                          PTF        DEF
               Plaintiff                                              (U.S. Government Not a Party)                                                Citizen of This State                         ~ I          0            Incorporated or Principal Place                          0 4          ~4
                                                                                                                                                                                                                             of Business In This State

n       2   U.S. Government                               0 4       Diversity                                                                      Citizen of Another State                      0 2          0      2     Incorporated and Principal Place                         0 5          0 5
               Defendant                                              (Indicate C111zemhip of Parties m Item 111)                                                                                                             of Business In Another State

                                                                                                                                                   Citizen or Subject of a                       0 3          0      3     Foreign Nation                                           0 6          0 6
                                                                                                                                                       Forei n Coun
    IV NATURE OF SUIT (Place an "X" m One Box Only)                                                                                                                                                            Click here or: Nature of Sun Code Descnot1ons.
I                co~       '""'CT                                                             TORTS                                                    ... BF                                                   B•~u 0 UPTCV                uTBERS"'• • TES                                                I

    0 110 Insurance                                          PERSONAL IN.IURY                          PERSONAL INJURY                             0 625 Drug Related Seizure                         o 422 Appeal 28 use 158                            0 375 False Claims Act
    0 120 Marine                                        0    310 Airplane                            0 365 Personal Injury •                                  of Property 21 USC 881                  0 423 Withdrawal                                   0 376 Qui Tarn (31 USC
    0 130 Mi lier Act                                   0    315 Airplane Product                          Product Liability                       0 690 Other                                              28 USC 157                                           3729(a))
    0 140 Negotiable Instrument
    0 150 Recovery of Overpayment                       0
                                                                  Liability
                                                             320 Assault, Libel &
                                                                                                     0 367 Health Care/
                                                                                                           Pharmaceutical
                                                                                                                                                                                                                                ... .. ,.,,
                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                             400 State Reapportionment
                                                                                                                                                                                                                                                             410 Antitrust
            & Enforcement of Judgment                             Slander                                  Personal Injury                                                                            0 820 Copyrights                                   0   430 Banks and Banking
    rJ 15 I Medicare Act              0                      330 Federal Employers'                        Product Liability                                                                          0 830 Patent                                       0   450 Commerce
    0 152 Recovery of Defaulted                                   Liability                          0 368 Asbestos Personal                                                                          0 835 Patent - Abbreviated                         0   460 Deportation
            Student Loans             0                      340 Marine                                     Injury Product                                                                                        New Drug Application                   0   470 Racketeer Influenced and
            (Excludes Veterans)
    0 153 Recovery of Overpayment
                                      0                      345 Maline Product
                                                                  Liability
                                                                                                            Liability
                                                                                                      PERSONAL PROPERTY                                              ..                               0 840 Trademark
                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                                 Corrupt Organizations
                                                                                                                                                                                                                                                             480 Consumer Credit
             of Veteran's Benefits                      0    350 Motor Vehicle                       0 370 Other Fraud                             0 710 Fair Labor Standards                         0    861    HIA(1395m                              0   485 Telephone Consumer
    0 160 Stockholders' Suits                           0    355 Motor Vehicle                       0 371 Truth in Lending                                   Act                                     0    862    Black Lung (923)                               Protection Act
    0 190 Other Contract                                         Product Liability                   0 380 Other Personal                          0 720 Labor/Management                             0    863    DIWC/DIWW (405(g))                     0   490 Cable/Sat TV
    0 195 Contract Product Liability                    0    360 Other Personal                            Property Damage                                  Relations                                 0    864    SSID Title XVI                         0   850 Securities/Commodities/
    0 196 Franchise                                              Injury                              0 385 Property Damage                         0   740 Railway Labor Act                          0    865    RSI (405(g))                                   Exchange
                                                        0    362 Personal Injury -                         Product Liability                       0   751 Family and Medical                                                                            0   890 Other Statutory Actions
                                                                 Medical Malpractice                                                                        Leave Act                                                                                    0   891 Agricultural Acts
I           REAl PROPERTY                                   tMLRI '~TS                                 PRIS0N"" 9 .... moNs                        0   790 Other Labor Litigation                        w•• ERAL TAX SUITS                              0   893 Environmental Matrers
    0   210 Land Condemnation                           0 440 Other Civil Rights                          Habeas Corpus:                           0   791 Employee Retirement                         0 870 Taxes (U.S. Plaintiff                       0   895 Freedom of Information
    0   220 Foreclosure                                 0 441 Voting                                 0    463 Alien Detainee                               Income Security Act                                    or Defendant)                                  Act
    0   230 Rent Lease & Ejectment                      ~ 442 Employment                             0    510 Motions to Vacate                                                                        0 871 !RS-Third Party                             0   896 Arbitration
    0   240 Torts to Land                               0 443 Housing/                                        Sentence                                                                                            26 USC 7609                            0   899 Administrative Procedure
    0   245 Tort Product Liability                            Accommodations         0                    530 General                                                                                                                                            Act/Review or Appeal of
    0   290 All Other Real Property                     0 445 Amer. w/Disabilities - 0                    535 Death Penalty                                   •fMMHoB,A)l(;)N                                                                                    Agency Decision
                                                              Employment                                  Other:                                   0 462 Naturalization Application                                                                      0   950 Constitutionality of
                                                        0 446 Amer. w/Disabilities - 0                    540 Mandamus & Other                     0 465 Other Immigration                                                                                       State Statutes
                                                              Other                  0                    550 Civil Rights                                    Actions
                                                        0 448 Education              0                    555 Prison Condition
                                                                                                     0    560 Civil Detainee -
                                                                                                              Conditions of
                                                                                                              Confinement

    V, ORIGIN                 (l'lacean "X"mOneBoxOnly)
J:if: I     Original                   D 2 Removed from                               D 3           Remanded from                         D 4 Reinstated or                   D 5 Transferred from                         D 6 Multidistrict                            D 8 Multidistrict
            Proceeding                     State Court                                              Appellate Court                                Reopened                             Another District                              Litigation -                              Litigation -
                                                                                                                                                                                        (1pec!fy)                                     Transfer                                  Direct File
                                                               Cite the U.S. Civil Statute under which you are filif!B (Do not cite jurisdictional statutes unless diversity_ :
    v I.    CA uSE 0 F ACTION ...T_i_tle_,.;.V...;11...;o_f_th_e...;C;.;.iv...;i_IR_i,...h_t_s.;..A;,;;,ct.;..o;.;.f_1..;..9...;64...;,_4..;:2...;U...;'..;..s...;.C;.;.........,;;2;.;.0..;..0.;;..0e""',..;:e;..;..t.,;;;..se;;.;q~.;...;4.;,;;2;,_U;;.;...;:s,;..;.c;;.;'..>L;..1.,;;;..98.:;..1~--------­
                                                               Brief description of cause:
                                                                  racial discrimination and infliction of emotional distress
    VII. REQUESTED IN     0                                           CHECK IF THIS JS A CLASS ACTION                                                  DEMAND$                                                           CHECK YES only if demanded in complaint
         COMPLAINT:                                                   UNDER RULE 23, F.R.Cv.P.                                                                                                                           JURY DEMAND:                            ~Yes                ONo
    VIII. RELATED CASE(S)
                                                                   (See ins/ructions):
          IF ANY                                                                                     JUDGE                                                                                                 DOCKET NUMBER
    DATE                                                                                                  SIGNATURE OF ATTORNEY OF RECORD
    05/09/2019                                                                                           Zachary C. Myers                                                      c------~           - - - - - - -- ----



    FOR OFFICE USE ONLY
                                                                                                                                                                                       Case: 2:19-cv-00323
        RECEIPT#                                  AMOUNT                                                        APPLYING IFP                                                           Assigned To: Warner, Paul M.
                                                                                                                                                                                       Assign. Date : 5/9/2019
                                                                                                                                                                                       Description: Conner v. Geneva Rock
                                                                                                                                                                                       Products, et al
